Mr. Justice Bay
delivered the opinion of the court:
This was a case in which Mr. Marshall, a Justice of the Peace, and two freeholders, were about to try a free person of colour for harbouring a slave,-belonging to Jinny Le Frier, another person of colour ; and the ground taken in favour of the motion was, that, this was in nature of a civil injury, which by the act of 1740, imposes a fine of £ 10 old currency, for the first day, and 20 shillings every day after, to be recovered by any Justice of the Peace by warrant under his hand and seal, agreeably to the' act for trial of small and mean causes. The, motion, however, for the prohibition was refused, on the ground that the jurisdiction of magistrates was taken away in all cases arising on torts and trespasses, and confined to matters of debt and contract only by the actof 1-791, so that such penalty could not possibly be recovered by a Justice of the Peace for said offence. And upon the further ground that the 29th clause of the negro act expressly declares, that in case such free negro or mulatto, &c. shall not pay the said penalty imposed by said act, and that the same cannot be levied, that such free negro or mulatto shall be ordered by the Justice to be sold at public outcry, and after paying the party the said penalty and charges, th'e overplus is directed to be paid into the treasury. From this decision below, refusing the prohibition, an appeal has been made to this court; and after hearing Mr. While in support of the motion, and duly considering the case, the Judges are *64unanimously of opinion, that there are no grounds for overruling the decision of the Judge at Chambers.
White, for the motion.
The motion is therefore dismissed.
Justices Colcock, Nolt, Gantt, Richardson, and Johnson, concurred.
--contra.